 



Exhibit 10.30
DRESSER-RAND GROUP INC.
AMENDMENT NO. 2 TO
DRESSER-RAND GROUP INC.
2005 DIRECTORS STOCK INCENTIVE PLAN
     WHEREAS, Dresser-Rand Group Inc. (the “Company”) has established and
maintains the Dresser-Rand Group Inc. 2005 Directors Stock Incentive Plan (the
“Plan”);
     WHEREAS, the Plan has been amended from time to time and further amendment
of the Plan now is considered desirable; and
     WHEREAS, the undersigned has been authorized to act on behalf of the
Company in adopting a further amendment to the Plan (the “Amendment”).
     NOW, THEREFORE, by virtue and in exercise of the power reserved to the
Company’s Board of Directors by Article VI of the Plan, the Plan be and hereby
is amended in the following particulars, to be effective as of the date hereof
/or/ as of the date the Company’s shareholders approve the Amendment in
accordance with Article VI of the Plan:
By amending the definition of “Eligible Director” found at Section 7.1 of the
Plan to read as follows:
“Eligible Director” means a director of the Company who is not, at the relevant
time, an officer or employee of the Company or any of its Subsidiaries.
     IN WITNESS WHEREOF, the undersigned has executed this document on behalf of
the Company, this 12th day of February, 2008.

            DRESSER-RAND GROUP INC.
      By:         Name:   Mark F. Mai      Title:   Vice President & General
Counsel     

